Citation Nr: 0400931	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a laminectomy L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 
INTRODUCTION

The appellant had active service from July 1956 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claim of entitlement to service connection for a 
postoperative laminectomy L4-L5.  

In a February 1972 rating decision, the RO denied the claim 
of entitlement to service connection for a postoperative 
laminectomy L4-L5, claimed as a back condition, as not 
incurred in or aggravated by service.  The RO noted that 
service medical records were silent as to any treatment for 
or a diagnosis of a back injury.  

In October 1974, the appellant submitted additional evidence 
seeking to reopen his claim for service connection for a back 
disorder.  In a November 1974 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim.  

In February 1977, the appellant again sought to reopen his 
claim for service connection for a back disorder by 
requesting that the RO conduct another search for his service 
medical records.  In a March 1977 rating decision, the RO 
denied service connection as the back disability was not 
incurred in or aggravated by service.  The appellant timely 
perfected an appeal of this determination to the Board.  In a 
September 1978 decision, the Board concluded that no new 
factual basis had been provided which warrants a grant of 
service connection for a back disorder.  

In January 2001, the appellant made another attempt to reopen 
his claim for service connection for his back disorder.  In a 
June 2002 rating decision, the RO reopened and then denied 
the claim.  Irrespective of the RO's action, the Board must 
decide whether the appellant has presented new and material 
evidence to reopen the claim of entitlement to service 
connection for postoperative residuals of a laminectomy L4-
L5.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Thus, the Board has characterized the issue as stated 
on the cover page.  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant and his representative if further action is 
required on their part.  


FINDINGS OF FACT

1.  The September 1978 Board decision, which denied service 
connection for a back disorder, is final.  

2.  The evidence submitted since the September 1978 Board 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether there is a relationship between 
the appellant's current back disorder and service, and; when 
considered alone or together with all of the evidence of 
record, it has significant effect upon the facts previously 
considered.  


CONCLUSION OF LAW

The evidence received since the Board denied the claim of 
entitlement to service connection for a back disorder in 
September 1978 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2001); 38 C.F.R. § 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law since the issuance of the September 1978 
Board decision that denied the veteran's claim for service 
connection for a back disorder.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (hereinafter VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VCAA eliminated the well-
grounded requirement and modified VA's duty to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, and 5107(a).

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for a back disorder was received on January 23, 
2001, the implementing and amended regulations do not apply 
for the purpose of determining whether the appellant in this 
case has submitted new and material evidence sufficient to 
reopen his claim.  Id.; cf. Karnas v. Derwinski.  

New and Material Evidence

As previously noted, in a September 1978 decision, the Board 
denied service connection for a back disorder, concluding 
that no new factual basis had been provided.  Since the 
Chairman of the Board has not ordered that such decision be 
reconsidered, the Board decision is final.  38 U.S.C.A. §§ 
511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) 
(2003).  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R.     
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d. at 1383.  The 
question is whether new and material evidence has been 
presented since the September 1978 Board decision that would 
permit the reopening of the claim for service connection for 
postoperative residuals of a laminectomy L4-L5.  See Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  VA must review all of the evidence 
submitted since the September 1978 Board decision in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In the instant case, the appellant contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for a back disorder.  In support 
of his request to reopen, he refers to private and VA 
outpatient treatment reports and statements from a private 
physician.  

The pertinent evidence submitted since the September 1978 
Board decision consists of two letters from W.E. Clymer, 
D.O., dated June 2002 and June 2003.  In particular, the 
Board notes that, in June 2002, Dr. Clymer stated that 
certainly the appellant's activity during his enlistment in 
connection with the service in all medical probability 
contributed to both the severity of the condition some years 
later and to the condition arising years earlier than it 
would have otherwise.  Dr. Clymer added that he can 
understand that, while the appellant was young and his spine 
underwent trauma during the Korean War, especially if he was 
a member of the boxing team, the appellant would not have any 
symptoms at the time of separation.  Additionally, the Board 
observes that in a June 2003 letter, Dr. Clymer is of the 
opinion that the appellant had back problems before entering 
the service.  Dr. Clymer added that the basis of the 
appellant's disability is his neck, specifically a cervical 
spine dysfunction secondary to arthritis, degenerative 
disease, and polymyalgia rheumatica as well as a degenerative 
disc disease of the low back.  He further opined that the 
appellant's current disability, specifically the cervical 
spine and lumbrosacral spine pathology as mentioned above, 
was greatly exacerbated while the appellant was in the 
service both in terms of his time spent boxing and in terms 
of his everyday military service.  Dr. Clymer concluded that 
in all medical probability the appellant's duties in military 
service greatly exacerbated the conditions and the disability 
that they bring about.  

Clearly, this evidence, which suggests that the appellant's 
back disorder is related to his military experiences, bears 
directly on the specific matter before the Board, and is of 
such significance that it must be considered to fairly decide 
the claim.  Accordingly, the Board determines that the 
submitted evidence is new and material as contemplated by 38 
C.F.R. § 3.156(a) and provides a basis to reopen the 
appellant's claim for service connection for postoperative 
residuals of a laminectomy L4-L5.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for postoperative residuals 
of a laminectomy L4-L5 is reopened.  


REMAND

Having reopened the appellant's claim of entitlement to 
service connection for postoperative residuals of a 
laminectomy L4-L5, the Board may consider the merits of that 
claim only after ensuring that the appellant has received the 
notice and assistance contemplated by the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (as 
amended); 38 C.F.R. § 3.159 (2000).  

The Board observes that, at a Travel Board hearing in June 
2003, the appellant identified potentially relevant records, 
namely private medical records for treatments received during 
the appellant's employment with a railroad company, that have 
not yet been requested for association with the appellant's 
claims file.  Specifically, they include a report of a pre-
employment physical examination performed in Oklahoma City, 
Oklahoma, and treatment reports by Dr. Hanson in Cleveland, 
Oklahoma.  The veteran also testified that he had been 
receiving disability benefits from the Social Security 
Administration (SSA).  In order for VA to properly assist the 
appellant, the RO must obtain all SSA disability decisions 
and related medical records.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
provide the information necessary for VA 
to obtain the complete medical records 
for treatments he received during his 
employment with the railroad company, 
particularly in regards to the pre-
employment physical examination and 
treatments by Dr. Hanson.  In this 
regard, the RO should ask the veteran to 
specifically identify, by name, address, 
and approximate (beginning and ending) 
dates, the railroad company with which he 
was employed and all health care 
providers who have treated him for his 
back during his employment with the 
railroad company.  

2.  The RO should obtain from the Social 
Security Administration a copy of its 
decision(s) regarding the appellant's 
award of disability benefits, as well as 
copies of all medical and other records 
relied upon in making such decision(s).  

3.  After the foregoing, the RO should 
readjudicate the issue of service 
connection for postoperative residuals of 
a laminectomy L4-L5.  If the benefit 
sought on appeal is not granted, the RO 
should issue to the appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



